Criminal Case Template



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
 )
		          No. 08-03-00482-CR

IN RE:  VICTOR BUSTOS, SR.)
)
		AN ORIGINAL PROCEEDING

				Relator.)
)
			 IN MANDAMUS

)
)

O P I N I O N

	Relator Victor Bustos, Sr. seeks a writ of mandamus to compel the trial court to give him
copies of all documents and files concerning Relator pursuant to the Texas Open Records Act and
Article 38.071 of the Code of Criminal Procedure.  Relator is not entitled to free copies of court
records under these statutes.  See Tex.Code Crim.Proc.Ann. art. 38.071 (Vernon Pamphlet 2004)
(relating to testimony of a child victim); In re Trevino, 79 S.W.3d 794, 796 (Tex. App.--Corpus
Christi 2002, orig. proceeding)(holding that the Open Records Act does not entitle an indigent
criminal defendant to a free appellate record).
	The petition for writ of mandamus is denied.

January 8, 2004					   Justice Ann Crawford McClure                   
							ANN CRAWFORD McCLURE, Justice
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)